Citation Nr: 1447996	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  08-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (NOS), and adjustment disorder, (claimed as bipolar disorder) due to medication prescribed at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran appealed that decision to Board.  During the pendency of the appeal, the Veteran relocated and jurisdiction of the claim currently resides in the RO in Louisville, Kentucky.

In October 2011, the Board remanded this matter for additional development, to include obtaining outstanding treatment records and a VA medical opinion.  The development was adequately completed; however, the Board found that obtaining an opinion from an outside medical examiner would be helpful.  As discussed below, additional development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of whether compensation is warranted under 38 U.S.C.A. § 1151 for hyperthyroidism and hypothyroidism due to VA treatment have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.







REMAND

Reason for Remand: To obtain an addendum opinion.

In March 2014, the Board requested medical opinions from experts regarding the relationship, if any, between medications prescribed to treat the Veteran's hepatitis C and hypertension and his claimed acquired psychiatric disorder.  The opinions adequately addressed all questions posed by the Board except for the issue of whether the medications prescribed for hepatitis C caused or aggravated an additional mental health disability in this particular case.  The gastrointestinal expert stated that "it is accepted that interferon therapy for hepatitis C can either exacerbate underlying subclinical mental illness or can promote clinical psychiatric issues that were previously not evident".  Unfortunately, he did not discuss this finding in relation to the facts of the current claim.  In this case, May 2002 VA treatment records indicate that prior to his treatment for hepatitis C and hyperthyroidism, the Veteran had been diagnosed with adjustment disorder, anxiety, and depression.  The expert did not indicate whether any of these disorders were exacerbated by medications prescribed by VA providers to treat hepatitis C or whether the medications resulted in a separate additional qualifying disability.  As such, the Board finds that a remand for an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims files, to include copies of pertinent records on VBMS and/or Virtual VA, to a VA or VA contracted gastroenterologist for an addendum opinion.

After review of the claims files, the gastroenterologist should opine, in light of the opinion from Dr. A.J.S. indicating that "it is accepted that interferon therapy for hepatitis C can either exacerbate underlying subclinical mental illness or can promote clinical psychiatric issues that were previously not evident", whether it is at least as likely as not (50 percent or greater probability) that the Veteran had an additional qualifying mental health disability in 2006, described as a "bipolar episode" which entailed a "spending spree" leading to financial hardship, due to medications prescribed to treat his hepatitis C.

The gastroenterologist should note that prior to treatment for hepatitis C that the Veteran had been diagnosed with adjustment disorder, anxiety, and depression.

The gastroenterologist is advised that an additional disability is a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, not merely coincidental therewith.  An additional disability is not one that is considered a necessary consequence of medical or surgical treatment properly administered with the expressed or implied consent of the Veteran.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Conduct any additional development necessary and then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



